     Case 1-20-42907-jmm          Doc 11     Filed 10/12/20      Entered 10/12/20 17:47:24




                                                     October 12, 2020

VIA: ECF

Hon. Robert E. Grossman
United States Bankruptcy Court
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

                                                      RE:     Lisa Maria Abbott
                                                              Case No. 20-42907


TO THE HONORABLE ROBERT E. GROSSMAN,
UNITED STATES BANKRUPTCY JUDGE

The undersigned is Counsel to the Petitioner, Article 13, LLC.

The event docketed on the calendar for October 21, 2020 is a Motion to Dismiss.

The undersigned is filing this letter with the Court to adjourn the event currently docketed on the
calendar for October 21, 2020 at 10:00 AM. The undersigned and the Counsel for the Debtor, have
consented to adjourn the Motion to Dismiss to November 9, 2020 at 10:00 AM.

Please do not hesitate to contact this office for any questions or concerns.




                                                                           ____________________
                                                                                 Leo Jacobs, Esq.
                                                                               Managing Principal
                                                                                      Jacobs P.C.




Cc: Wayne Greenwald, P.C. via ECF and Email




                    8002 Kew Gardens Road, Suite 300 Queens, New York 11415
                              O: (718) 772-8704 F: (718) 228-2576
